DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/17/2021, with respect to the pending rejections of the claims have been fully considered and are persuasive.  The relevant rejections of said claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-15, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  As discussed in the Examiner Interview Summary Record mailed on 12/17/2021, the instant amendments overcome the pending rejection of the claims under §103 as unpatentable over the Morjaria reference.  To briefly recap, Morjaria does not appear to teach, suggest, or otherwise disclose generation of a site-specific forecast that is based on global weather forecast data but not the site-specific data, as is currently recited.  It would not be feasible to modify Morjaria (e.g., through a combination of references) in such a way because Morjaria requires the site-specific data to generate the forecast as disclosed in the reference.  Examiner was unable to find other references that would disclose the subject matter recited by the instant claims
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/THOMAS K QUIGLEY/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832